Case 2:20-cv-10425-DMG-JPR Document 11 Filed 01/06/21 Page 1 of 2 Page ID #:481




    1
    2
    3
    4
    5
    6
    7
    8                           UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10
   11 JOHANNA OBANDO,                            Case No.: CV 20-10425-DMG (JPRx)
   12              Plaintiff,                    ORDER RE DISMISSAL OF
             v.                                  ACTION WITH PREJUDICE
   13
                                                 [10]
   14 WELLS FARGO BANK, N.A.;
      QUALITY LOAN SERVICE
   15 CORPORATION; and DOES 1 – 10,
      inclusive,
   16
                 Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             1
Case 2:20-cv-10425-DMG-JPR Document 11 Filed 01/06/21 Page 2 of 2 Page ID #:482




    1               Pursuant to the terms of a confidential settlement agreement executed in
    2 December 2020, the joint stipulation of dismissal executed and filed by the parties,
    3 and good cause appearing,
    4               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
    5               1.            The above-entitled action is dismissed with prejudice as to all
    6 defendants; and
    7               2.            The parties shall bear their own fees and costs.
    8
    9 DATED: January 6, 2021                         _______________________________
                                                     DOLLY M. GEE
   10
                                                     UNITED STATES DISTRICT JUDGE
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        94000/FR2115/02539824-1                                             CASE NO.: 2:20-CV-10425-DMG-JPR
                                                                                  CERTIFICATE OF SERVICE
